TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-16-00105-CV



                                  Courtney Sukup, Appellant

                                                v.

                                Cody Everet Smith, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
    NO. D-1-FM-15-00878, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Courtney Sukup has filed a motion to dismiss this appeal. See Tex. R.

App. P. 42.2. We grant the motion and dismiss the appeal. See id.



                                           __________________________________________

                                           David Puryear, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed on Appellant’s Motion

Filed: July 19, 2016